Citation Nr: 0729807	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  04-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the veteran's service connection claim for an elbow 
disorder.  

2.	Whether new and material evidence has been received to 
reopen the veteran's service connection claim for a spur 
formation, right olecranon process.  

3.	Whether new and material evidence has been received to 
reopen the veteran's service connection claim for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1959 to June 
1963.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in March 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.      

In this decision the Board will reopen each of the veteran's 
claims to service connection.  The Board will also grant 
service connection for the two elbow-related claims in this 
matter.  But the underlying service connection claim for a 
low back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

The Board notes moreover that the veteran has claimed service 
connection for a right shoulder disorder.  The Board refers 
this issue to the RO for appropriate development and 
adjudication.  


FINDINGS OF FACT

1.	VA denied service connection for a right elbow disorder in 
an unappealed August 1964 rating decision that became final.  

2.	The Board denied service connection for a right elbow 
disorder and for a low back disorder in an unappealed May 
1987 decision that became final.  

3.	VA denied the veteran's claim to reopen his claim to 
service connection for a right elbow disorder in an 
unappealed June 1992 rating decision that became final.  

4.	The Board denied the veteran's claim to reopen his service 
connection claim for a low back disorder in an unappealed 
March 1996 decision that became final.  

5.	VA denied the veteran's claim to reopen his service 
connection claim for a low back disorder in an unappealed 
June 1997 rating decision that became final.  

6.	In the March 2004 rating decision on appeal, the RO 
reopened the veteran's claims to service connection for low 
back and right elbow disorders, but then denied service 
connection for these disorders.  

7.	In the March 2004 rating decision on appeal, the RO denied 
the veteran's claim to reopen his service connection claim 
for a spur formation, right olecranon process.  

8.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for a 
low back disorder.           

9.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for a 
right elbow disorder.     

10.	The veteran has submitted new and material evidence that 
warrants a reopening of his service connection claim for a 
spur formation, right olecranon process.  

11.	The veteran's right elbow disorder is related to 
service.  

12.	The veteran's spur formation, right olecranon process, 
is related to service.  


CONCLUSIONS OF LAW

1.	A June 1992 rating decision that denied the veteran's 
claim to reopen his service connection claim for a right 
elbow disorder is final.  38 U.S.C.A. § 7105 (2002); 38 
C.F.R. § 20.200 (2006).    

2.	A June 1997 rating decision that denied the veteran's 
claim to reopen his service connection claim for a low back 
disorder is final.  38 U.S.C.A. § 7105 (2002); 38 C.F.R. § 
20.200 (2006).   

3.	New and material evidence has been submitted to reopen the 
claim of service connection for a right elbow disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

4.	New and material evidence has been submitted to reopen the 
claim of service connection for a spur formation, right 
olecranon process.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  

5.	New and material evidence has been submitted to reopen the 
claim of service connection for a low back disorder.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  

6.	The veteran's right elbow disorder is related to service.  
38 U.S.C.A. § 1131 (2002); 38 C.F.R. § 3.303 (2006).  

7.	The veteran's spur formation, right olecranon process, is 
related to service.  38 U.S.C.A. § 1131 (2002); 38 C.F.R. 
§ 3.303 (2006).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

At the outset, the Board notes that while the VA may not be 
in complete compliance with every aspect of the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002) (VCAA) with respect to the 
veteran's claims, the Board has determined that the evidence 
supports a grant of the benefits sought (i.e., a reopening of 
the service connection claims and grants of service 
connection for the elbow-related claims).  Consequently, any 
lack of notice and/or development under the VCAA cannot be 
considered prejudicial to the veteran, and remand for such 
notice and development would be an inefficient use of VA time 
and resources.  

II.  The Veteran's Claims to Reopen his Service Connection 
Claims

The veteran has claimed service connection for elbow 
disorders since 1964, and has claimed service connection for 
a low back disorder since 1985.  VA has denied his claims in 
several decisions.  The most recent decision denying the 
claim for a right elbow disorder was issued in June 1992, 
while the most recent decision denying the claim for a low 
back disorder was issued in June 1997.  The veteran did not 
appeal either of these denials.  As such, these decisions 
became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.200 (2006).  

In January 2003, the veteran filed claims to reopen his 
service connection claims for elbow and low back disorders.  
In the March 2004 rating decision on appeal, the RO reopened 
the veteran's claims to service connection for elbow and low 
back disorders, but ultimately denied the claims.  Moreover, 
the RO denied a claim to reopen a service connection claim 
for a spur formation, right olecranon process.  

Following a review of the record, the Board agrees with the 
RO's March 2004 decision to reopen the veteran's service 
connection claims for elbow and back disorders.  But the 
Board disagrees with the March 2004 rating decision in other 
respects - the Board finds a reopening appropriate here for 
the service connection claim for a spur formation, right 
olecranon process.  The Board finds service connection 
warranted for the two elbow-related claims.  And the Board 
finds a remand appropriate for the low back claim.      

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  

But where a claim has been finally decided, VA, before 
addressing that claim anew, must first determine whether new 
and material evidence has been submitted to reopen that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).  If new and material evidence is presented or secured 
with respect to a final decision, the Secretary shall reopen 
and review the former disposition of that claim.  See 38 
U.S.C.A. § 5108.  

As such, to address the merits of the veteran's underlying 
service connection claims here, the Board must first decide 
whether VA has obtained new and material evidence since the 
final rating decisions which denied the veteran's claims to 
reopen his service connection claims for a low back disorder 
(June 1997) and for an elbow disorder (June 1992).          

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).  When a claim to reopen is presented, a two-step 
analysis is performed.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See Elkins v. West, 12 Vet. App. 209, 
218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge 
v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According 
to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2006).  New and material evidence cannot 
be cumulative or redundant.  Id.

In deciding whether the claims should be reopened, the Board 
will address the veteran's right elbow and low back disorders 
separately.  

        Right Elbow

In a final June 1992 rating decision, VA denied the veteran's 
claim to reopen his service connection claim for a right 
elbow disorder.  To determine whether new and material 
evidence has been submitted since then, the Board must 
compare the evidence of record at the time of the June 1992 
rating decision with the evidence of record received since 
that decision.  

	Evidence of Record Considered in the June 1992 Rating 
Decision 

The relevant evidence in June 1992 consisted of: the 
veteran's statements; service medical records showing that 
the veteran, on several occasions, complained of a right 
elbow disorder and received treatment for a right elbow 
disorder (reportedly a result of a fall onto his right upper 
extremity); a separation report of medical examination that 
notes the veteran's right elbow disorder, but which found the 
right elbow normal upon discharge from service; VA treatment 
records that note complaints of bursitis and x-ray evidence 
of spurring; lay statements from the veteran's mother and 
brother attesting to the veteran's health prior to service 
and to his poor health following service; and a transcript of 
an RO hearing in July 1986.  

In sum, the evidence in June 1992 demonstrated that the 
veteran complained of a right elbow disorder while in 
service, and had a spur formation at the time of the June 
1992 decision.  But none of this evidence indicated at that 
time that the veteran's in-service complaints related to a 
post-service elbow disorder.  As such, VA denied the 
veteran's claim to reopen his service connection claim for a 
right elbow disorder.  Again, this decision became final.  It 
is therefore not subject to revision upon the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the June 1992 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claim for a right elbow disorder is evidence that 
has been added to the record since the final June 1992 rating 
decision.  Since that decision, the RO has received: 
additional statements from the veteran; VA treatment records 
indicating a negative x-ray in December 2002; private medical 
records indicating complaints of pain and palpation 
tenderness, and mild degenerative changes with spurring, but 
also indicating full range of motion with normal strength and 
sensation; lay statements from the veteran's sister, brother, 
and spouse attesting to the veteran's health prior to service 
and poor health following service; transcripts of additional 
RO personal hearings; and December 2004 and August 2005 nexus 
opinions from the veteran's private physician relating the 
veteran's in-service elbow disorder to his current elbow 
disorder.  

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the June 1992 final 
rating decision.  The Board finds the letters from the 
veteran's physician to be material as well.  These letters 
address the central unestablished fact necessary to 
substantiate the veteran's service connection claims for 
elbow disorders - that service relates to his current elbow 
disorders.  

Moreover, these letters are particularly significant "when 
considered with previous evidence of record[.]"  In June 
1992, the medical evidence demonstrated that the veteran 
complained of, and was treated for, an elbow disorder during 
service and an elbow disorder after service.  But, in June 
1992, no medical evidence specifically connected a post-
service disorder with an in-service disorder.  Now, however, 
the record contains such evidence.  The new letters could 
help VA better assess the nature and etiology of the 
veteran's elbow disorders.  This evidence is therefore not 
only new, but is material as well.  38 C.F.R. § 3.156(a).  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the claims to reopen the service connection 
claims for elbow disorders are granted.      

        Service Connection for Elbow Disorders     

As already noted, service connection for VA compensation 
purposes will be granted for a disability resulting from 
disease or personal injury incurred in the line of duty or 
for aggravation of a preexisting injury in the active 
military, naval or air service.  See 38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

In this matter, the Board finds all three Pond elements 
established.  

First, the record demonstrates that the veteran has current 
elbow disorders.  As noted, December 2002 and April 2004 
private medical evidence establishes that the veteran has 
degenerative joint disease in his right elbow, and that he 
has an osteophyte formation in the posterior aspect of his 
olecranon near the olecranon fossa.  The Board notes that a 
December 2002 VA x-ray indicated a normal elbow.  But this 
finding is not sufficient to preponderate against the 
veteran's claim to a current disorder given the more recent 
medical evidence of current disorders found in the private 
medical evidence.  See 38 U.S.C.A. § 5107(b).  As such, the 
first element of Pond is established for the veteran's 
service connection claims for elbow disorders.  See Pond, 
supra.  

Second, service medical records demonstrate that the veteran 
experienced an elbow disorder during service (reportedly from 
a fall onto his right upper extremity).  Several medical 
records reflect the veteran's complaints of right elbow pain, 
and reflect treatment for this disorder.  As such, the second 
element of Pond is established here as well.  See Pond, 
supra.

Third, the only medical evidence of record addressing whether 
the veteran's in-service elbow disorder relates to his 
current elbow disorders concludes that the two are related.  
The veteran's private physician - in two separate and 
favorable letters - supports the veteran's claims that he 
incurred his elbow disorders in service.  As this evidence is 
unchallenged in the record, the Board finds the third Pond 
element established here as well.  See Pond, supra.  

As such, the evidence of record does not preponderate against 
the veteran's service connection claims for right elbow 
disorders.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim on its merits, the evidence must 
preponderate against the claim).  Service connection is 
therefore warranted here for degenerative joint disease of 
the right elbow, and for a spur formation, right olecranon 
process.    

        Low Back 

In a final June 1997 rating decision, VA denied the veteran's 
claim to reopen his service connection claim for a low back 
disorder.  To determine whether new and material evidence has 
been submitted since then, the Board must compare the 
evidence of record at the time of the June 1997 rating 
decision with the evidence of record received since that 
decision.  

	Evidence of Record Considered in the June 1997 Rating 
Decision 

The relevant evidence in June 1997 consisted of: the 
veteran's statements; service medical records showing that 
the veteran experienced a motor vehicle accident during 
active service, and complained of low back pain; a separation 
report of medical examination that notes the veteran's low 
back as normal; VA treatment records dated between February 
1977 and April 1994 indicating low back pain and degenerative 
joint disease of the lumbar spine; private medical records 
dated between March 1982 and August 1995 indicating 
degenerative joint disease of the lumbar spine, low back 
radiculopathy and spasms, and low back pain; lay statements 
from the veteran's mother, spouse, brother, and sister 
attesting to the veteran's health prior to service and poor 
health following service; and three transcripts of hearings 
before the RO.  

In sum, the evidence in June 1997 demonstrated that the 
veteran complained of low back pain while in service, and had 
degenerative joint disease in his lower spinal area at the 
time of the June 1997 decision.  But none of this evidence 
indicated at that time that the veteran's in-service 
complaints related to his post-service low back disorder.  As 
such, the RO denied the veteran's claim to reopen his service 
connection claim for a low back disorder.  Again, this 
decision became final.  It is therefore not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.200.

	Evidence Submitted Since the June 1997 Rating Decision 

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's service 
connection claim for a low back disorder is evidence that has 
been added to the record since the final June 1997 rating 
decision.  Since that decision, the RO has received: 
additional statements from the veteran; VA treatment records 
indicating spinal stenosis, and degenerative disc disease in 
addition to degenerative joint disease; private medical 
records indicating back pain and radiculopathy; private 
Magnetic Resonance Imaging dated in November 2002 indicating 
degenerative changes and diffuse disc bulging; and December 
2004 and August 2005 letters from the veteran's private 
chiropractor relating the veteran's in-service motor vehicle 
accident to his current low back disorder.  

This evidence is certainly new evidence in the claims file.  
It was added to the claims file after the June 1997 final 
rating decision.  The Board finds the letters from the 
veteran's chiropractor to be material as well.  As with the 
letters pertaining to the veteran's elbow disorders, these 
letters address the central unestablished fact necessary to 
substantiate the veteran's service connection claim for a low 
back disorder - that service relates to his current low back 
disorder.  See 38 C.F.R. § 3.303.  

Moreover, these letters are particularly significant "when 
considered with previous evidence of record[.]"  Prior to 
June 1997, the medical evidence demonstrated that the veteran 
complained of a low back disorder during service, and had a 
low back disorder after service.  But, in June 1997, no 
medical evidence specifically connected a post-service 
disorder with an in-service disorder.  Now, however, the 
record contains such evidence.  The new letters could help VA 
better assess the nature and etiology of the veteran's back 
disorder.  This evidence is therefore not only new, but is 
material as well.  38 C.F.R. § 3.156(a).  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  

Accordingly, the claim to reopen the service connection claim 
for a low back disorder is granted.      

Having reopened the veteran's claim, the next question is 
whether the Board is permitted to conduct a de novo review at 
this time.  In Bernard v. Brown, 4 Vet. App. 384 (1994), the 
Court held that before the Board can address a reopened 
claim, it must determine whether the veteran has been given 
adequate notice of the need to submit evidence or argument on 
that question, and an opportunity to address the question at 
a hearing, and, if not, whether the veteran is prejudiced 
thereby.  

The Board finds that further development is necessary here 
prior to rendering a final decision on the veteran's claim.  
As such, this issue will be remanded below.    


ORDER

1.	New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened.  

2.	Service connection for residuals of right elbow trauma 
with spur formation, right olecranon process, is granted.    


REMAND

With regard to the veteran's service connection claim for a 
low back disorder, the Board finds remand appropriate here 
for two reasons.  

First, this matter needs a VA compensation examination report 
and opinion.  

Service medical records indicate that the veteran experienced 
a traumatic motor vehicle accident while on active duty.  
Service medical records show that the veteran was treated for 
low back pain complaints while on active duty.  Recent VA and 
private medical records show that the veteran has current low 
back disorders.  But the record contains no medical 
examination and opinion addressing the veteran's claim to 
service connection for a low back disorder.  

Second, the veteran has not been notified under the VCAA 
regarding disability evaluations and effective dates for the 
award of VA benefits in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure that all notification 
requirements under the VCAA are 
satisfied for the veteran's service 
connection claim for a low back 
disorder.  See Dingess/Hartman, supra.    

2.  The veteran should be scheduled for 
a VA examination with an appropriate 
specialist in order to determine the 
nature, severity and etiology of any 
current low back disorder.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The veteran's complaints 
should be recorded in full.  

3.  After reviewing the claims folder 
and examining the veteran, the examiner 
should then advance an opinion as to 
the likelihood (likely, as likely as 
not, not likely) that a low back 
disorder is related to service.  The 
examiner should provide a complete 
rationale for any conclusions reached.   

4.  The RO should then readjudicate the 
issue on appeal.  If a determination 
remains unfavorable to the veteran, the 
RO should issue a Supplemental 
Statement of the Case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue on 
appeal.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


